DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Previous Rejections
Applicant’s arguments, filed 18 November 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 2, 5, and 6 are cancelled.
Claims 14 and 15 are not recited in the amendment dated 11/18/2020. This is considered a typographical error on the part of the applicant and these claims 
It is noted that the response dated 11/18/2020 refers to application 16/368,082 in the header; this is the incorrect application number. Furthermore, applicant refers to a claim 16 in the same response (first line under “Claim Status”), and no claim 16 is present in the record. Clarification and appropriate corrections are necessary to correct the record. 
As best understood by the Examiner, claims 1, 3-4, and 7-15 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 3-4, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deckner (US 6,090,396; of record), in view of Calello (US 6,033,650), as evidenced by the Wikipedia entry for “Paraffin Wax” (downloaded 10 August 2020 from https://en.wikipedia.org/wiki/Paraffin_wax; of record) and McNamara (US 2011/0224299 A1; of record).
Deckner teaches long lasting, physically stable, moisturizing lipstick cosmetics essentially free of water that comprise lipophilic materials as the continuous phase, and high levels of moisturizers (col 2, “Summary of the Invention”). Deckner teaches preferred waxes (col 4): 

    PNG
    media_image1.png
    381
    449
    media_image1.png
    Greyscale

oC; col 3: e.g. 40-48).
For the waxes recited in the method claimed in claim 1, Deckner teaches: beeswax (mp 62-64 oC), reading on “a first wax”; lanolin, reading on “a second wax”; carnauba wax (melting point 78-85°C), reading on “a third wax”; and candelilla wax (melting point 68-73°C), reading on “a fourth wax.” (The melting points cited are from McNamara). The melting points for carnauba wax and candelilla wax are considered obvious over the respective claimed ranges in view of the recited term “about,” as set forth above. 
Deckner teaches the nonvolatile oil castor oil in the composition (col 3, e.g. 39-41).
Deckner teaches colorants in an amount of from about 0% to about 35% (col 8, claim 1, part (c)).
For the process recited in claim 1, Deckner teaches the following (col 7: 60 to (col 8: 10):
a. Combine the lipophilic materials in a vessel equipped for heating and mixing. Heat the mixture to a temperature between 85-95°C, overlapping the claimed range, mixing until a homogeneous melt forms. Cool the melt until it solidifies.
b. Combine the polar solvent and dispersing agent in a separate vessel equipped for heating and mixing. Heat the mixture to a temperature of 75-85°C. 
While the temperature recited in claim 1 is “about 95°C,” the teaching of Deckner is considered to overlap with the claimed range in view of the recited 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

It is further noted that the teaching of Deckner of a “dispersing agent” is considered to read on the claim term “wetting agent” since Deckner teaches dispersing agents include phospholipids, anionic surfactants, cationic surfactants, nonionic surfactants or amphoteric surfactants (col 1: 29-33; see also Examples 1-9).
c. Homogenize the melt of step (b) and add it to the vessel containing the solidified wax mixture (a). Heat the mixture to between 85-95°C., mixing until a homogeneous melt forms. Cool the mixture until it solidifies.
d. Mix the colorant slurry until it is homogeneous and add it to the vessel containing the solidified mixture above. Heat the mixture to between 75-85°C., mixing until a homogeneous melt is formed.
e. Pour the mixture into lipstick molds and remove when the mixture has solidified.

For claim 3, Deckner teaches an amount of beeswax, reading on “a first wax,” of from about 3% to about 5%, within the claimed range; lanolin, reading on “a second wax,” in an amount of 0-10%, overlapping the claimed range; carnauba wax, reading on “a third wax,” in an amount of about 0.1% to about 1%, overlapping the claimed range; and ozokerite wax, reading on “a fourth wax” (melting point 72°C) in an amount of from about 2% to about 4.5%, within the claimed range (see citation above; cited melting points cited are from McNamara). 
For claim 4, Deckner teaches the particularly preferred mixture of waxes (cited above) comprises 11.6% to 19% of the composition, within the claimed range. 
For claims 9-11, Deckner teaches non-volatile solvents including octyldodecanol (col 3: 14-23). Deckner also teaches the non-volatile solvent glycerin in the composition in amounts from about 8% to about 15% (col 9, claim 16), reading on claims 9 and 12.
For claims 13 and 14, Deckner teaches the dyes and pigments useful in the present invention are selected from the group consisting of lake dyes, micas or pearls, iron oxides, titanium oxides calcium carbonates, treated pigments, and mixtures thereof (col 4: 45-67).

Calello teaches the missing element of Deckner.
Calello teaches a lipstick having improved transfer resistance,  comprising an adhesive polymer, a volatile solvent, a nonvolatile oil, 1-50% of one or more waxes with melting points between 25oC and 140oC, and 0.1-80% dry particulate matter (Abstract; col 1: 55; col 7: 55-62). Calello teaches the dry particulate matter comprises pigments (col 13, claim 10); therefore, the teaching of Calello of an amount of pigments of 0.1% to 80% overlaps the claimed range recited in claim 1 of “at least 40%”.
Calello teaches the composition may include waxes including synthetic waxes such as polyethylenes and derivatives thereof, ceresin, paraffin, ozokerite, illipe butter, beeswax, carnauba, microcrystalline, lanolin, lanolin derivatives, candelilla, cocoa butter, shellac wax, spermaceti, bran wax, sugar cane wax, montan wax, whale wax, bayberry wax, or mixtures thereof (col 7: 53-61).
Calello teaches the compositions provide a cosmetic compositions with excellent adhesion to the skin, or superior transfer resistance, and at the same time provide high gloss and shine (col 2: 3-4).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include pigments in an amount of at least 40% by weight in the lipstick composition taught by Deckner. A person of ordinary skill would have been motivated to choose an amount of pigment of 
It is noted that the evidentiary art of McNamara discloses a melting point for the preferred first wax, paraffin wax, as 35°C (pg 3, Table 1), while the evidentiary art of the Wikipedia entry for “Paraffin Wax” teaches a melting point of paraffin wax of between about 46°C and 68°C (pg 1, “Properties). As such, the term “about” is taken to permit a variance of at least 14°C (60°C [lower range of claim] - 46°C [lower range of melting point of paraffin wax]) to as much as 25°C (60°C - 35°C) in the recited range.
McNamara further teaches the melting points of the preferred petrolatum as 54°C, and ceresin wax as 67-71°C; each of these melting points is outside of the claimed range for the first wax.
For the purposes of applying prior art and absent a limiting definition by the specification, the term “about” with regard to melting points will be interpreted broadly. The scope of term may be considerable where the components of the respective compositions merely perform substantially the same function in Cohesive Technologies v. Waters Corp., 88 USPQ2d 1903, 1916 (Fed. Cir. 2008).

2) Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deckner (cited above), in view of Calello (cited above) and Stagg (US 2015/0313818; of record), as evidenced by the Wikipedia entry for “Paraffin Wax” (cited above) and McNamara (cited above).
The teachings of Deckner and Calello, as well as the cited evidentiary art are discussed above.
The combination of Deckner and Calello does not teach UV absorbing agents or film-forming agents.
Stagg teaches the missing elements of the combination of Deckner and Calello.
Stagg teaches lipsticks that impart a matte finish (Abstract) comprising a combination of waxes (pg 1, [0007]), solvents (pg 3, [0026]), and pigments (pg 6, [0057]). Stagg teaches exemplary compositions in Table 1 (pg 9), reproduced below.
Stagg teaches sunscreen ingredients such as the UV absorbing agent ethylhexyl methoxycinnamate (Table 1, reproduced below, and pg 7, [0069]), reading on claims 7 and 8. 


    PNG
    media_image2.png
    738
    421
    media_image2.png
    Greyscale


For claim 15, Stagg teaches the compositions can comprise film-forming agents to improve the ability of the composition to adhere to a surface and bind the particulate material (pg 1, [0007] and pg 7, [0062]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include sunscreen agents and 

Examiner’s Reply to Attorney Arguments
The remarks of 18 November 2020 have been fully considered. However, claims 1, 3-4, and 7-15 stand rejected under 35 U.S.C. § 103 as unpatentable over the references cited above.

1. Rejection under 35 U.S.C. §103 over Deckner
The applicant argues Deckner does not teach the limitation in the present amendment reciting pigments in an amount of at least 40%, and does not recite the term “about” with regard to the quantity of pigment in the composition. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. In view of applicant’s amendment to claim 1 reciting pigments in an amount of at least 40%, the Examiner has added the secondary prior art of Calello. As discussed above, Calello teaches pigments in an amount of 
The applicant argues Deckner does not teach a finite number of potential solutions containing the claimed waxes and the claimed amount of pigment.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The additional reference of Calello teaches the claimed range of pigment and multiple species of waxes for each of the first through the fourth wax. As taught by Calello, at least the following wax species meet the criteria for each of the first through fourth wax (see citation above), while arbitrarily defining the term “about” as +10%:
first wax: beeswax, ceresin wax, sugarcane wax;
second wax: paraffin, lanolin, cocoa butter, bayberry wax;
third wax: carnauba, polyethylene, montan, microcrystalline;
fourth wax: polyethylene, montan, bran, carnauba, candelilla, ozokerite, ceresin wax.
As such, one of ordinary skill would have the knowledge and experience in compounding lipstick, given the ranges of amounts of specific waxes taught by Deckner (as discussed above) and the same waxes taught by Calello in a lipstick containing greater than 40% pigment, with a reasonable expectation of success. While the applicant argues that there is no reasonable expectation of success, no evidence is presented to support this allegation. See MPEP 2143.02(II).


	The Examiner acknowledges the arguments presented, but does not consider them persuasive. As interpreted by the Examiner, Sample 8 is devoid of second wax component stearyl dimethicone/octadecene (Dowsil 2503), and the product is described as “drags against skin with uneven payoff,” that is, is inferior to Samples 1-6. However, Sample 8 comprises a wax that meets the limitation of the second wax (mp range 33-46oC) in that it comprises shea butter (mp 31-38 oC) in the claimed amount. As such, Sample 8 comprises each and every one of the first through the fourth wax, and the performance of Sample 8 should have the all of the unexpected performance advantages of Samples 1-5. According to the disclosure (Table 2), it does not. Therefore, the enhanced performance of Samples 1-5 versus Sample 8 cannot be attributed to the absence of the second wax since Sample 8, an inferior performer, meets the limitations of claim 1.
	
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612